Exhibit  10.1   

AGREEMENT OF
PURCHASE AND SALE



SELLER:



ASPEN EXPLORATION CORPORATION



PURCHASERS:



NAUTILUS POPLAR, LLC
HUNTER ENERGY LLC







DATED


February 24, 2009



--------------------------------------------------------------------------------

TABLE OF CONTENTS ARTICLE 1 INTERPRETATION    1       1.1    Definitions    1   
   1.2    Headings    7       1.3    Interpretation Not Affected by Headings   
7       1.4    Included Words    7       1.5    Schedules    7       1.6   
Damages    8  ARTICLE 2 PURCHASE AND SALE AND CLOSING    8       2.1    Purchase
and Sale    8       2.2    Closing    8       2.3    Specific Conveyances    8 
     2.4    Purchase Price    9       2.5    Form of Payment    9  ARTICLE 3
CONDITIONS OF CLOSING    9       3.1    The Purchaser’s Conditions    9     
 3.2    The Seller’s Conditions    10       3.3    Efforts to Fulfill Conditions
Precedent    11  ARTICLE 4 REPRESENTATIONS AND WARRANTIES    11       4.1   
Representations and Warranties of The Seller    11       4.2    Disclaimers and
Acknowledgments    12       4.3    Representations and Warranties of The
Purchasers    13       4.4    Knowledge    14  ARTICLE 5 INDEMNITIES FOR
REPRESENTATIONS AND WARRANTIES    14       5.1    The Seller’s Indemnities for
Representations and Warranties    14       5.2    The Purchasers’ Indemnities
for Representations and Warranties    15       5.3    Time Limitation    15 


i

--------------------------------------------------------------------------------

ARTICLE 6 THE PURCHASER’S INDEMNITIES AND OTHER RESPONSIBILITIES    15     
 6.1    General Indemnity    15       6.2    Limitation    15       6.3   
Assumption of Responsibility    16       6.4    EAO’s    16       6.5   
Indemnity Procedures    17       6.6    Survival    17  ARTICLE 7 OPERATING
ADJUSTMENTS    17       7.1    Operating Adjustments    17  ARTICLE 8
MAINTENANCE OF ASSETS    18       8.1    Consent of The Purchaser    18  ARTICLE
9 GENERAL    19       9.1    Further Assurances    19       9.2    Entire
Agreement    19       9.3    Subrogation    19       9.4    Governing Law    19 
     9.5    Enurement    19       9.6    Time of Essence    20       9.7   
Notices    20       9.8    Limit of Liability    21       9.9    Invalidity of
Provisions    21       9.10    Waiver    21       9.11    Amendment    21     
 9.12    Agreement not Severable    21       9.13    Confidentiality and Public
Announcements    21       9.14    Counterpart Execution    22       9.15   
Mediation and Arbitration    22       9.16    No admission    22 


ii

--------------------------------------------------------------------------------

SCHEDULE A-1    LANDS AND LEASES       SCHEDULE A-2    UNIT INTERESTS, NET
REVENUE INTERESTS AND WORKING INTERESTS       SCHEDULE B    EXCLUDED TANGIBLES
AND EXCLUDED OTHER ASSETS       SCHEDULE C    ENVIRONMENTAL DISCLOSURES      
SCHEDULE D    CONTRACTS       SCHEDULE E    FORM OF SPECIFIC CONVEYANCE      
SCHEDULE F    SELLER'S EXCEPTIONS TO REPRESENTATIONS AND WARRANTIES      
SCHEDULE G    PURCHASER’S EXCEPTIONS TO REPRESENTATIONS AND WARRANTIES      
SCHEDULE H    ASSUMPTION AND INDEMNIFICATION AGREEMENT       SCHEDULE I   
SELLER’S CERTIFICATE OF OFFICER       SCHEDULE J-1 – J-2    PURCHASER’S
CERTIFICATE OF OFFICER       SCHEDULE K    FORM OF LEGAL OPINION           
SCHEDULE L    FORM OF PROMISSORY NOTE 


iii

--------------------------------------------------------------------------------

AGREEMENT OF PURCHASE AND SALE

     THE AGREEMENT made as of February 24, 2009 BETWEEN:

Aspen Exploration Corporation (“Seller”)
-and-

Nautilus Poplar, LLC and Hunter Energy LLC (hereinafter each
individually a “Purchaser,” and collectively called the “Purchasers”).

     WHEREAS the Seller wishes to sell and the Purchaser wishes to purchase the
interests of the Seller in and to the Assets, subject to and in accordance with
the terms and conditions of the Agreement;

     NOW THEREFORE THE PARTIES TO THIS AGREEMENT WITNESSETH that in
consideration of the premises and the mutual covenants and agreements
hereinafter set forth, the Parties have agreed as follows:

     ARTICLE 1
INTERPRETATION

     1.1    Definitions.

     In the Agreement, unless the context otherwise requires:

(a)    “Agreement” means this document and all schedules attached hereto;

(b)    “Assets” means the Petroleum and Natural Gas Rights, the Tangibles and
the Miscellaneous Interests, but excluding the Excluded Assets;

(c)    “Business Day” means a day other than a Saturday, a Sunday or a statutory
holiday in Billings, Montana;

(d)    “Certificate” means a written certification of a matter or matters of
fact which, if required from a corporation or other entity, shall be made by an
officer of the corporation or manager of the other entity, on behalf of the
corporation or other entity and not in any personal capacity;

(e)    “Closing” means the closing of the purchase and sale herein provided for;

(f)    “Closing Date” means February 24, 2009, or such other time and date as
may be provided in the Agreement or agreed upon in writing by the Seller and the
Purchaser;

1

--------------------------------------------------------------------------------

     (g)    “Closing Place” means Suite 1000, 6400 South Fiddler’s Green Circle,
Greenwood Village, Colorado 80111 at 10:00 a.m. on the Closing Date, or such
other place as may be agreed upon in writing by the Seller and the Purchaser;

     (h)    “Effective Date” means 12:01 a.m. Mountain Standard Time on January
1, 2009;

     (i)    “Excluded Assets” means any assets owned by Seller that are not
located in Roosevelt County, Montana, whether or not such assets relate to the
Assets;

     (j)    “Lands” means the lands set out in Schedule “A-1” under the heading
“Description”;

     (k)    “Leased Substances” means all Petroleum Substances, rights to or in
respect of which are granted, reserved or otherwise conferred by or under the
Unit Agreements, or by or under the Title Documents (but only to the extent that
the Title Documents pertain to the Lands);

     (l)    “Leases” means the leases described on attached Schedule “A-1”;

     (m)   “Miscellaneous Interests” means, subject to any and all limitations
and exclusions provided for in this definition, all property, assets, interests
and rights pertaining to the Petroleum and Natural Gas Rights and the Tangibles,
or either of them, but only to the extent that such property, assets, interests
and rights pertain to the Petroleum and Natural Gas Rights and the Tangibles, or
either of them, including without limitation any and all of the following:

     (i)      contracts and agreements relating to the Petroleum and Natural Gas
Rights and the Tangibles, or either of them;

     (ii)      fee simple rights to, and rights to enter upon, use or occupy,
the surface of any lands which are or may be used to gain access to or otherwise
use the Petroleum and Natural Gas Rights and the Tangibles, or either of them;

     (iii)    all records, books, documents, licenses, reports and data which
relate to the Petroleum and Natural Gas Rights and the Tangibles, or either of
them, including any of the foregoing that pertain to Seismic, geological or
geophysical matters, to the extent assignable and to the extent any assignment
would not be in breach of any confidentiality agreements or similar documents;

    (iv)    the Wells, including the wellbores and any and all casing;

    (v)    permits and licenses issued from, by or through any federal, state or
local regulatory agency, to the extent assignable;

    (vi)    to the extent assignable, the benefits of all representations,
warranties, indemnities and other agreements Seller or its predecessor in
interest may have received with respect to any of the properties described on
attached Schedule “A-1” or Schedule “A-2” including, without limitation, those
from prior owners of any of the properties described on attached Schedule “A-1”
or Schedule “A-2”;

2

--------------------------------------------------------------------------------

(vii)    the Tule Creek Gathering System;

(viii)    two warehouses located at Highway 2 East, Poplar, Montana;

 (ix)    all other real and personal property of every kind and description
which is located in Roosevelt County, Montana, owned by the Seller and which are
used in connection with or associated with Seller’s operation of the East Poplar
Unit, the N.W. Poplar Field and the Tule Creek Gathering System; and

 (x)    Aspen’s interest in that certain agreement dated as of January 1, 2007
between Aspen and Roland E. Blauer;

     (n)    “Murphy/Ballard Agreement” means the Purchase and Sale Agreement
dated effective January 1, 2002, between Murphy Exploration & Production Company
and MUNOCO Company L.C., as seller, and Ballard Petroleum Holdings LLC, as
purchaser;

     (o)    “Party” means a party to the Agreement;

     (p)    “Net Revenue Interest” or “NRI” means the Seller’s share of
production after satisfaction of all royalties, overriding royalties, oil
payments or other non-operating interests, as shown on attached Schedule “A-2”
for the Wells and Unit listed on attached Schedule “A-2”;

     (q)    “Permitted Encumbrances” means:

     (i)   liens for taxes, assessments and governmental charges which are not
due or the validity of which is being diligently contested in good faith by or
on behalf of Seller;

     (ii)    liens incurred or created in the ordinary course of business as
security in favor of the person who is conducting the development or operation
of the property to which such liens relate for Seller’s proportionate share of
the costs and expenses of such development or operation;

     (iii)    materialmen’s, mechanics’, construction, repairmen’s, employees’,
contractors’, operators’ or other similar liens or charges arising in the
ordinary course of business incidental to construction, maintenance or operation
of the Assets (i) if they have not been filed pursuant to law and the time for
filing them has expired, (ii) if filed, they have not yet become due and payable
or payment is being withheld as provided by law, or (iii) if their validity is
being contested in good faith by appropriate action;

     (iv)    easements, rights of way, servitudes and other similar rights in
land (including without limitation rights of way and servitudes for highways and
other roads, railways, sewers, drains, gas and oil pipelines, gas and water
mains, electric light, power, telephone, telegraph and cable television
conduits, poles, wires and cables) which do not materially impair the use of the
Assets affected thereby;

     (v)    the rights reserved to or vested in any municipality or government
or other public authority (including any tribal authority) by the terms of any
lease, license,

3

--------------------------------------------------------------------------------

franchise, grant or permit or by any statutory provision, to terminate any such
lease, license, franchise, grant or permit or to require annual or other
periodic payments as a condition of the continuance thereof;

     (vi)    rights of general application reserved to or vested in any
governmental authority (including any tribal authority) to levy taxes on the
Leased Substances or any of them or the income therefrom, and governmental
requirements and limitations of general application (including those of any
tribal authority) as to production rates or the operations of any Asset;

     (vii)    statutory exceptions to title, and the reservations, limitations,
provisos and conditions in any original grants from the United States, the State
of Montana or tribal authority of any of the mines and minerals within, upon or
under the Lands;

     (viii) any security held by any Third Party encumbering Seller’s interest
in and to the Assets or any part or portion thereof, in respect of which Seller
delivers a discharge, release or satisfaction at or prior to Closing;

     (ix)    the production contracts, division orders and agreement or
agreements (if any) for the sale of Leased Substances that are terminable on not
greater than 90 days’ notice (without a material early termination penalty or
other material cost);

     (x)    lessors’ royalties, overriding royalties, net profits interests,
production payments, reversionary interests and similar burdens, if the net
cumulative effect of all such burdens does not operate to reduce the NRI for a
particular Well or Unit below that set forth on Schedule “A-2”;

     (xi)    any preferential rights to purchase and required third party
consents to assignments of contracts and similar agreements for which written
waivers or consents are obtained prior to Closing;

     (xii)    all rights to consent by, required notices to, filings with, or
other actions by federal, state, local or tribal entities in connection with the
sale or conveyance of the Assets if the same are customarily obtained subsequent
to such sale or conveyance;

     (xiii)    rights of reassignment, to the extent any exist as of the date of
this Agreement, upon the surrender or expiration of any Lease;

     (xiv) such Title Defects as Purchaser has waived and such Title Defects
which have been otherwise provided for as provided in Article 10;

     (xv)    calls on or preferential rights to purchase production held by
parties other than Seller or an affiliate of Seller; and

     (xvi)    all other liens, charges, encumbrances, contracts, agreements,
instruments, obligations, defects, and irregularities affecting any of the
Assets to which they relate that, individually or in the aggregate:

4

--------------------------------------------------------------------------------

     a.    are not such as to interfere with the operation, value or use of the
Assets (or portion thereof) affected thereby;

     b.    have not delayed the receipt or prevented Seller from receiving its
share of the proceeds or production from any of the Units or Wells described on
Schedule “A-2”;

     c.    do not reduce the interest of Seller with respect to all oil and gas
produced from any Unit or Well to which the Leases relate below the NRI set
forth on Schedule “A-2” for such Unit or Well; and

     d.    do not increase Seller’s portion of the costs and expenses relating
to the operations on and the maintenance and development of the lands included
in any Unit or Well to which the Leases relate above the WI set forth on
Schedule “A-2” for such Unit or Well, without at least a proportionate increase
in the share of production to which Seller is entitled to receive from such Unit
or Well;

     (r)    “Petroleum and Natural Gas Rights” means all rights to and in
respect of the Unit Agreements, the Leased Substances and the Title Documents of
the Seller, including but not limited to the interests in Lands set out in
Schedule “A-1” and in Leases set out in Schedule “A-2”;

     (s)    “Petroleum Substances” means any of crude oil, crude bitumen and
products derived therefrom, synthetic crude oil, petroleum, natural gas, natural
gas liquids, and any and all other substances related to any of the foregoing,
whether liquid, solid or gaseous;

     (t)    “Purchase Price” means the sum of money set out in section 2.5;

     (u)    “Seismic” means (to the extent assignable and to the extent any
assignment would not be in breach of any confidentiality agreements or similar
documents) all records, books, documents, licenses, reports and data and all
sale, trading and reproduction rights associated with the seismic line or lines
including without limitation:

     (i)    all permanent records of basic field data including, but not limited
to, any and all microfilm or paper copies of seismic driller’s reports, monitor
records, observer’s reports and survey notes and any and all copies of magnetic
field tapes or conversions thereof;

     (ii)    all permanent records of the processed field data including, but
not limited to, any and all microfilm or paper copies of shot point maps, pre-
and post-stacked record sections including amplitude, phase and structural
displays, post-stack data manipulations including filters, migrations and
wavelet enhancements, and any and all copies of final stacked tapes and any
manipulations and conversions thereof;

     (iii)    in the case of 3D seismic, in addition to the foregoing, all
permanent records, data processing information, and all other relevant
information; and

     (iv)    any and all interpretations of the foregoing;

5

--------------------------------------------------------------------------------

     (v)    “Specific Conveyances” means all conveyances, deeds, assignments,
transfers, notice of transfers, novations and other documents or instruments
that are reasonably required or desirable to convey, assign and transfer the
interest of Seller in and to the Assets to the Purchaser and to novate the
Purchaser in the place and stead of the Seller with respect to the Assets;

     (w)   “Tangibles” means, any and all tangible property and assets which are
located within, upon or in the vicinity of the Lands and which are used or are
intended to be used to produce, process, gather, treat, measure, make marketable
or inject the Leased Substances or any of them or in connection with water
injection or removal operations that pertain to the Petroleum and Natural Gas
Rights, including without limitation any and all inventory, gas plants, oil
batteries, buildings, production equipment, pipelines, pipeline connections,
meters, generators, motors, compressors, treaters, dehydrators, scrubbers,
separators, pumps, tanks, boilers, and motor vehicles;

     (x)    “Third Party” means any individual or entity other than the Seller
and the Purchaser, including without limitation any partnership, limited
liability company, corporation, trust, unincorporated organization, union,
government and any department and agency thereof and any heir, executor,
administrator, personal representative or other legal representative of an
individual;

     (y)    “Title Documents” means, collectively, and to the extent assignable,
any and all certificates of title, Leases, reservations, permits, licenses,
assignments, trust declarations, operating agreements, royalty agreements, gross
overriding royalty agreements, participation agreements, farm-in agreements,
sale and purchase agreements, pooling agreements and any other documents and
agreements granting, reserving or otherwise conferring rights to (i) explore
for, drill for, produce, take, use or market Petroleum Substances, (ii) share in
the production of Petroleum Substances, (iii) share in the proceeds from, or
measured or calculated by reference to the value or quantity of, Petroleum
Substances which are produced, and (iv) rights to acquire any of the rights
described in items (i) to (iii) of this definition, but only if the foregoing
pertain in whole or in part to Petroleum Substances within, upon or under the
Lands, including without limitation those, if any, set out in Schedule “A-1”;

     (z)    “Unit” or “Units” means all unit or units relating to the Petroleum
and Natural Gas Rights described on attached Schedule “A-2”;

     (aa)    “Unit Agreements” means the unit agreement(s) and unit operating
agreement(s), including any and all amendment(s) thereto, pertaining to the unit
or units, set out in Schedule “A-2”;

     (bb)    “Wells” means all wells which are or may be used in connection with
the Petroleum and Natural Gas Rights, including without limitation, those wells
listed on Schedule “A-2” and shut-in, abandoned, water source, water disposal
and water injection wells; and

6

 

--------------------------------------------------------------------------------

     (cc)    “Working Interest” or “WI” means Seller’s share of the costs and
expenses relating to the maintenance, development and operation of each Well or
Unit as shown on attached Schedule “A-2” for the Wells and Unit listed on
attached Schedule “A-2.”

         1.2    Headings.

     (a)    The expressions “Article,” “section,” “subsection,” “clause,”
“subclause,” “paragraph,” and “Schedule” followed by a number or letter or
combination thereof mean and refer to the specified article, section,
subsection, clause, subclause, paragraph and schedule of or to the Agreement.

     (b)    The expressions “herein,” “hereto” and “hereof” and similar
expressions mean and refer to the Agreement.

1.3    Interpretation Not Affected by Headings.

          The division of the Agreement into Articles, sections, subsections,
clauses, subclauses and paragraphs and the provision of headings for all or any
thereof are for convenience and reference only and shall not affect the
construction or interpretation of the Agreement.

          1.4 Included Words.

          When the context reasonably permits, words suggesting the singular
shall be construed as suggesting the plural and vice versa, and words suggesting
gender or gender neutrality shall be construed as suggesting the masculine,
feminine and neutral genders.

          1.5 Schedules.

          There are appended to the Agreement the following schedules pertaining
to the following matters:

    Schedule “A-1”    -    Lands and Leases    Schedule “A-2”    -    Unit
Interests, Net Revenue Interest and Working Interest    Schedule “B”    -   
Excluded Tangibles and Excluded Other Assets    Schedule “C”    -   
Environmental Disclosures    Schedule “D”    -    Contracts    Schedule “E”   
-    Form of Specific Conveyance    Schedule “F”    -    Seller’s Exceptions to
Representations and Warranties    Schedule “G”    -    Purchaser’s Exceptions to
Representations and Warranties    Schedule “H”    -    Assumption and
Indemnification Agreement    Schedule “I”    -    Seller’s Certificate of
Officer (Aspen Exploration            Corporation)    Schedule “J-1”    -   
Purchaser’s Certificate of Officer (Nautilus Poplar, LLC)    Schedule “J-2”   
-    Purchaser’s Certificate of Officer (Hunter Energy LLC)    Schedule “K”   
-    Legal Opinion of Burns, Figa & Will, P.C.    Schedule “L”    -   
Promissory Note 


7

--------------------------------------------------------------------------------

     Such schedules are incorporated herein by reference as though contained in
the body hereof. Wherever any term or condition of such schedules conflicts or
is at variance with any term or condition in the body of the Agreement, such
term or condition in the body of the Agreement shall prevail.

     1.6    Damages.

     When used herein, the term “Damages” means all losses, costs, claims,
damages, expenses and liabilities in respect of which a Party has a claim
pursuant to the Agreement including without limitation reasonable legal fees and
disbursements on a counsel and client basis, but does not include consequential
Damages.

ARTICLE 2
PURCHASE AND SALE AND CLOSING

     2.1    Purchase and Sale.

     The Seller hereby agrees to sell, assign, transfer, convey and set over to
the Purchasers the Seller’s entire interest in the Assets in the percentages set
forth opposite each Purchaser’s name:

Nautilus Poplar, LLC    40.00% Hunter Energy LLC    60.00%


Each Purchaser hereby agrees to purchase from the Seller, the percentage set out
above in all of the right, title, estate and interest of the Seller (whether
absolute or contingent, legal or beneficial) in and to the Assets on the Closing
Date as of the Effective Date subject to and in accordance with the terms of the
Agreement.

     2.2    Closing.

     Closing shall take place at the Closing Place on the Closing Date if there
has been satisfaction or waiver of the conditions of Closing herein contained.
Subject to all other provisions of the Agreement, possession, risk and
beneficial ownership of the Seller’s right, title, estate and interest in and to
the Assets shall pass from the Seller to the Purchaser on the Closing Date
effective as of the Effective Date.

     2.3    Specific Conveyances.

     All Specific Conveyances shall be executed and delivered by the Parties at
Closing. Forthwith after Closing, the Purchaser shall at its cost record or
file, as the case may be, all Specific Conveyances that by their nature may be
recorded or filed. The form of Specific Conveyance for the transfer to the
Purchaser of all of the Assets shall be in the form of attached Schedule “E,”
provided that transfer of fee interests may be by separate deed and transfer of
motor vehicles and federal, state or tribal Leases shall be on approved federal,
state or tribal forms.

8

--------------------------------------------------------------------------------

     2.4    Purchase Price.

     The aggregate consideration to be paid by the Purchaser to the Seller at
the Closing for the Seller’s right, title, estate and interest in and to the
Assets shall be One Million Two Hundred Thousand and No/100 Dollars
($1,200,000.00), subject to the operating adjustments pursuant to section 7.1,
and subject to reduction by an amount equal to Seller’s proportionate share of
the outstanding balance as of the Effective Date (expected to be in the
approximate amount of $225,000) of that certain Mortgage dated February 12,
2007, between Nautilus Poplar, LLC and Jonah Bank of Wyoming, recorded March 5,
2007, in entries 373601 and 373602 of the records of Roosevelt County, Montana.

     2.5    Form of Payment.

     The closing payment of the Purchase Price and of other payments to be made
pursuant to the Agreement shall be in US Funds paid on or before the Closing
Date by wire transfer for Seller’s credit to the Wells Fargo Bank, N.A., San
Francisco, CA, Routing Number 121-000-248, for the account of Aspen Exploration
Corporation, Account Number 976-889-9412. On the Closing Date Hunter Energy LLC
shall remit its share of the Purchase Price in US Funds by wire transfer as set
out on the Settlement Statement, and Nautilus Poplar, LLC shall remit its share
Purchase Price in US Funds by wire transfer as set out on the Settlement
Statement and by further deliver of a Promissory Note in the amount of $
75,000.00 in the form attached as Exhibit “L”.

     ARTICLE 3
CONDITIONS OF CLOSING

     3.1    The Purchaser’s Conditions.

     The obligation of the Purchaser to purchase the Seller’s right, title,
estate and interest in and to the Assets is subject to the following conditions
precedent, which are inserted herein and made part hereof for the exclusive
benefit of the Purchaser and may be waived by the Purchaser:

     (a)    the representations and warranties of the Seller herein contained
shall be true in all material respects when made and as of the Closing Date;

     (b)    all obligations of the Seller contained in the Agreement to be
performed prior to or at Closing shall have been timely performed in all
material respects;

     (c)    the Seller shall have delivered to the Purchaser at or prior to
Closing discharges, releases or satisfactions of any security held by any Third
Party (not including Jonah Bank) encumbering the Seller’s interest in and to the
Assets or any part or portion thereof;

     (d)    no action or proceeding before any court or by or before any
governmental authority shall have been instituted or threatened (and not
subsequently dismissed, settled or otherwise terminated) which might restrain,
prohibit or invalidate any of the transactions contemplated by this Agreement;

9

--------------------------------------------------------------------------------

     (e)    the Seller shall have executed and delivered to Purchasers a
certificate of its chief executive officer as to the provisions of Sections
3.1(a) and 3.1(b), in the form of Schedule I; and

     (f)    the Purchasers shall have received an opinion letter dated as of the
Closing Date in the form of Schedule K.

     If any one or more of the foregoing conditions precedent has or have not
been satisfied, complied with, or waived by the Purchaser, at or before the
Closing Date, the Purchaser may in addition to any other remedies which it may
have available to it, rescind the Agreement by written notice to the Seller.

     3.2    The Seller’s Conditions.

     The obligation of the Seller to sell its right, title, estate and interest
in and to the Assets is subject to the following conditions precedent, which are
inserted herein and made part hereof for the exclusive benefit of the Seller and
may be waived by the Seller:

     (a)    the representations and warranties of the Purchaser herein contained
shall be true in all material respects when made and as of the Closing Date;

     (b)    all obligations of the Purchaser contained in the Agreement to be
performed prior to or at Closing shall have been timely performed in all
material respects;

     (c)    all amounts to be paid by the Purchaser to the Seller at Closing
shall have been paid to the Seller in the form stipulated in the Agreement;

     (d)    the Purchasers shall have executed and delivered to Seller an
agreement in the form of Schedule H (an “Assumption Agreement”) by which the
Purchasers shall assume as of the Closing Date the obligations of the Seller set
forth therein;

     (e)    the Purchasers shall have executed and delivered to Seller a
certificate of their respective managers as to the provisions of Sections 3.2(a)
and 3.2(b), in the form of Schedules J-1, and J-3; and

     (f) Nautilus Poplar, LLC shall have executed and delivered to Seller a
Promissory Note in the amount of $ 75,000 in the form of Schedule L (a
“Promissory Note”);

     (g)    no action or proceeding before any court or by or before any
governmental authority shall have been instituted or threatened (and not
subsequently dismissed, settled or otherwise terminated) which might restrain,
prohibit or invalidate any of the transactions contemplated by this Agreement.

     If any one or more of the foregoing conditions precedent has or have not
been satisfied, complied with, or waived by the Seller, at or before the Closing
Date, the Seller may in addition to any other remedies which it may have
available to it, rescind the Agreement by written notice to the Purchaser.

10

--------------------------------------------------------------------------------

     3.3    Efforts to Fulfill Conditions Precedent.

     The Purchaser and the Seller shall proceed diligently and in good faith and
use best efforts to satisfy and comply with and assist in the satisfaction and
compliance with the conditions precedent.

     ARTICLE 4
REPRESENTATIONS AND WARRANTIES

     4.1    Representations and Warranties of The Seller.

     Subject in all instances to Permitted Encumbrances and to the disclosures
on Schedule “F” and to the other disclosures contained herein, the Seller makes
the following representations and warranties to the Purchasers:

     (a)    the Seller is duly incorporated, validly existing, and in good
standing under the laws of Delaware, with the requisite power and authority to
own and use its properties and assets and to carry on its business as currently
conducted. The Seller is not in violation of any of the provisions of its
certificate of incorporation, bylaws or other organizational or charter
documents;

     (b)    the Seller has the requisite corporate power and authority to enter
into and to consummate the transactions contemplated by the Purchase and Sale
Agreement and otherwise to carry out its obligations thereunder. The Board of
Directors of the Seller has approved the Purchase and Sale Agreement and the
Seller’s delivery of each of the documents required by the Purchase and Sale
Agreement and required for the consummation by it of the transactions
contemplated thereby, and no further action is required by the Seller’s Board of
Directors or shareholders in connection therewith. The Purchase and Sale
Agreement and the documents contemplated thereby constitute the valid and
binding obligation of the Seller enforceable against the Seller in accordance
with their terms, except as such enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium, liquidation, or similar laws
relating to, or affecting generally the enforcement of, creditors’ rights and
remedies or by other equitable principles of general application;

     (c) the execution, delivery and performance of the Agreement will not
result in any violation of, be in conflict with or constitute a default under
any term or provision of any agreement or document to which the Seller is party
or by which the Seller is bound, nor under any judgment, decree, order, statute,
regulation, rule or license applicable to the Seller;

     (d)    to the knowledge of Seller, no authorization or approval or other
action by, and no notice to or filing with, any governmental authority
(including any tribal authorities) or regulatory body exercising jurisdiction
over the Assets is required for the due execution, delivery and performance by
the Seller of the Agreement, other than authorizations, approvals or exemptions
from requirement therefor, previously obtained and currently in force and other
than all rights to consent by, required notices to, filings with, or other
actions by federal, state, local or tribal entities in connection with the sale
or conveyance of the Assets if the same are customarily obtained subsequent to
such sale or conveyance;

11

--------------------------------------------------------------------------------

     (e)    Seller has not incurred any obligation or liability, contingent or
otherwise, for brokers’ or finders’ fees in respect of the Agreement or the
transaction to be effected by it for which the Purchaser shall have any
obligation or liability;

     (f)    the Seller has not received notice of default and is not, to the
knowledge of the Seller, in any default under any obligation, agreement,
document, order, writ, injunction or decree of any court or of any commission or
administrative agency, which might result in impairment or loss of the interests
of the Seller in and to the Assets or which might otherwise materially and
adversely affect the Assets;

     (g)    in respect of the Assets there are no financial commitments of the
Seller which are due as of the date hereof or which may become due by virtue of
matters occurring or arising prior to the date hereof other than normal
operating expenses and obligations to Jonah Bank;

     (h)    to the knowledge of Seller, (i) no Third Party holds any
preferential rights to purchase with respect to the Assets, and (ii) other than
as disclosed in section 4.1(e), no Third Party consent is required in order for
the Seller to convey its right, title, estate and interest in the Assets to
Purchaser, although by way of affirmative disclosure, the Purchasers have
certain preferential rights and the Assets are subject to a security interest in
favor of Jonah Bank; and

     (i)    to the knowledge of the Seller there is no litigation existing,
pending or, to the knowledge of the Seller, threatened which adversely affects
or challenges the legality, validity or enforceability of the Purchase and Sale
Agreement or the execution, delivery or performance of any documents
contemplated thereby

4.2    Disclaimers and Acknowledgments.

     THE EXPRESS REPRESENTATIONS AND WARRANTIES OF SELLER CONTAINED IN SECTION
4.1 ABOVE (OR IN ANY CONVEYANCE EXECUTED PURSUANT TO THIS AGREEMENT) ARE
EXCLUSIVE AND ARE IN LIEU OF ALL OTHER REPRESENTATIONS AND WARRANTIES, EXPRESS,
IMPLIED, STATUTORY OR OTHERWISE, AND SELLER EXPRESSLY DISCLAIMS ANY AND ALL SUCH
OTHER REPRESENTATIONS AND WARRANTIES. WITHOUT LIMITATION OF THE FOREGOING, THE
ASSETS SHALL BE CONVEYED PURSUANT HERETO WITHOUT ANY REPRESENTATION, WARRANTY OR
COVENANT OF TITLE OF ANY KIND OR NATURE, EITHER EXPRESS, IMPLIED OR STATUTORY,
EXCEPT THAT SELLER GRANTS A SPECIAL WARRANTY OF TITLE BY, THROUGH, AND UNDER
SELLER, BUT NOT OTHERWISE. THE INTERESTS ARE BEING CONVEYED AND ASSIGNED TO AND
ACCEPTED BY THE PURCHASERS IN THEIR "AS IS, WHERE IS" CONDITION AND STATE OF
REPAIR, AND WITH ALL FAULTS AND DEFECTS, WITHOUT ANY REPRESENTATION, WARRANTY OR
COVENANT OF ANY KIND OR NATURE, EXPRESS, IMPLIED OR STATUTORY, INCLUDING, BUT
NOT LIMITED TO WARRANTIES OF MARKETABILITY, QUALITY, CONDITION, MERCHANTABILITY,
AND/OR FITNESS FOR A PARTICULAR PURPOSE, ALL OF WHICH ARE EXPRESSLY DISCLAIMED.
IT IS UNDERSTOOD AND AGREED THAT PURCHASERS SHALL ACCEPT ALL OF THE SAME IN
THEIR "AS IS, WHERE IS" CONDITION AND STATE

12

--------------------------------------------------------------------------------

OF REPAIR AND WITH ALL FAULTS AND DEFECTS, INCLUDING, BUT NOT LIMITED TO, THE
PRESENCE OF NATURALLY OCCURRING RADIOACTIVE MATERIAL (NORM) AND/OR ANY
ENVIRONMENTAL CONDITION. IN ADDITION, SELLER MAKES NO REPRESENTATION, COVENANT
OR WARRANTY, EXPRESS, IMPLIED OR STATUTORY, AS TO THE ACCURACY OR COMPLETENESS
OF ANY DATA DELIVERED TO PURCHASERS WITH RESPECT TO THE INTERESTS, OR CONCERNING
THE QUALITY OR QUANTITY OF HYDROCARBON RESERVES, IF ANY, ATTRIBUTABLE TO THE
INTERESTS, OR THE ABILITY OF THE INTERESTS TO PRODUCE HYDROCARBONS, OR THE
PRICES WHICH PURCHASERS IS OR WILL BE ENTITLED TO RECEIVE FOR ANY SUCH
HYDROCARBONS.

     4.3    Representations and Warranties of The Purchasers.

     Subject to the disclosures on Schedule “G,” the Purchasers, each as to
itself, makes the following representations and warranties to the Seller:

     (a)    Each Purchaser is a limited liability company duly organized and
validly existing under the laws of the jurisdiction of the state under which
such Purchaser was organized, is authorized to carry on business in the State of
Montana, and now has good right, full power and authority to purchase the right,
title, estate and interest of the Seller in and to the Assets in accordance with
the terms of this Agreement;

     (b)    the execution, delivery and performance of the Agreement has been
duly and validly authorized or ratified by any and all requisite corporate,
managers’, members’, shareholders’ and directors’ actions and will not result in
any violation of, be in conflict with or constitute a default under any
articles, charter, bylaw or other governing document to which each Purchaser is
bound;

     (c)    the execution, delivery and performance of the Agreement will not
result in any violation of, be in conflict with or constitute a default under
any term or provision of any agreement or document to which each Purchaser is
party or by which such Purchaser is bound, nor under any judgment, decree,
order, statute, regulation, rule or license applicable to the Purchaser;

     (d)    the Agreement and any other agreements delivered by Purchaser in
connection herewith constitute valid and binding obligations of each Purchaser
enforceable against each such Purchaser in accordance with their terms;

     (e)    to the knowledge of each Purchaser, no authorization or approval or
other action by, and no notice to or filing with, any governmental authority or
regulatory body exercising jurisdiction over the Assets is required for the due
execution, delivery and performance by said Purchaser of the Agreement, other
than authorizations, approvals or exemptions from requirement therefor,
previously obtained and currently in force and other than all rights to consent
by, required notices to, filings with, or other actions by federal, state, local
or tribal entities in connection with the sale or conveyance of the Assets if
the same are customarily obtained subsequent to such sale or conveyance;

13

--------------------------------------------------------------------------------

     (f)    Each Purchaser has not incurred any obligation or liability,
contingent or otherwise, for brokers’ or finders’ fees in respect of the
Agreement or the transaction to be effected by it for which the Seller shall
have any obligation or liability;

     (g)    Each Purchaser is buying the Assets for its own purposes as a party
engaged primarily in the business of exploring for, drilling for and producing
oil and gas, and not with a view to or for sale in connection with any
distribution thereof within the meaning of the Securities Act of 1933, as
amended, or any applicable state securities law;

     (h)    Each Purchaser has the knowledge and experience in the evaluation,
acquisition and operation of oil and gas properties of the quality and type
included in this Agreement, has evaluated the merits and risks of purchasing the
Assets from Seller, and has formed its opinion based on its own knowledge and
experience;

     (i)    Each Purchaser is qualified to hold Indian and federal and state
leases and will be so qualified at Closing;

     (j)    there are no claims, actions, suits, hearings, arbitrations,
disputes, proceedings (public or private) or governmental investigations pending
or, to the knowledge of each Purchaser, threatened, against such Purchaser, at
law or in equity; and

     (k)    Notwithstanding anything to the contrary herein, in completing the
transactions under this Agreement each Purchaser has relied on its own
investigation with respect to the Assets and has not relied on any information
provided by Seller.

     4.4    Knowledge.

     An individual will be deemed to have "Knowledge" of a particular fact or
other matter if such individual is actually aware of such fact or other matter.
A Person (other than an individual) will be deemed to have "Knowledge" of a
particular fact or other matter if any individual who is serving as an officer
or director of such Person has, or at any relevant time had, Knowledge of such
fact or other matter.

ARTICLE 5
INDEMNITIES FOR REPRESENTATIONS AND WARRANTIES

     5.1    The Seller’s Indemnities for Representations and Warranties.

     The Seller shall be liable to the Purchaser for and shall, in addition,
indemnify the Purchaser from and against, all losses, costs, claims, damages,
expenses and liabilities suffered, sustained, paid or incurred by the Purchaser
which would not have been suffered, sustained, paid or incurred had all of the
representations and warranties contained in section 4.1 been accurate and
truthful, in all material respects, provided however that nothing in this
section 5.1 shall be construed so as to cause the Seller to be liable to or
indemnify the Purchaser in connection with any representation or warranty
contained in section 4.1 if and to the extent that the Purchaser did not rely
upon such representation or warranty.

14

--------------------------------------------------------------------------------

     5.2    The Purchasers’ Indemnities for Representations and Warranties.

     The Purchasers shall each be severally liable to the extent of their
respective percentage interests, and not jointly or collectively liable to the
Seller for and shall, in addition, indemnify the Seller from and against, all
losses, costs, claims, damages, expenses and liabilities suffered, sustained,
paid or incurred by the Seller which would not have been suffered, sustained,
paid or incurred had all of the representations and warranties contained in
section 4.3 been accurate and truthful, in all material respects, provided
however that nothing in this section 5.2 shall be construed so as to cause the
Purchaser to be liable to or indemnify the Seller in connection with any
representation or warranty contained in section 4.3 if and to the extent that
the Seller did not rely upon such representation or warranty. To the extent that
the Seller incurs Damages because the representations or warranties of one of
the Purchasers is inaccurate or incomplete or to the extent one of the
Purchasers fails to fulfill a covenant to be fulfilled by such Purchaser, the
Damages payable by such Purchaser pursuant to this paragraph will not be reduced
by such Purchaser’s proportionate interest, but such Purchaser shall be liable
for 100% of the damages caused by such Purchaser’s representation or warranty
being inaccurate, or by such Purchaser’s failure to fulfill a covenant to be
fulfilled by such Purchaser.

     5.3    Time Limitation.

     No claim under this Article 5 shall be made or be enforceable by a Party
unless written notice of such claim, with reasonable particulars, is given by
such Party to the Party against whom the claim is made within a period of six
(6) months from the Closing Date.



ARTICLE 6
THE PURCHASER’S INDEMNITIES AND
OTHER RESPONSIBILITIES



     6.1    General Indemnity.

     In addition to other indemnity obligations or other responsibilities of
Purchaser in the Agreement, each Purchaser shall (as set forth in the Assumption
Agreement attached hereto as Schedule “H” to be delivered at the Closing,) be
severally, and not jointly, liable to the Seller for and shall, in addition,
indemnify the Seller from and against, all losses, costs, claims, damages,
expenses and liabilities suffered, sustained, paid or incurred by the Seller
which arise out of any matter or thing occurring or arising from and after the
Closing Date and which relates to the Assets subject to the operating
adjustments to be made as provided in section 7.1.

     6.2    Limitation.

     Notwithstanding any other provision in the Agreement, the Purchaser shall
not be liable to nor be required to indemnify the Seller in respect of any
losses, costs, claims, damages. expenses and liabilities suffered, sustained,
paid or incurred by the Seller in respect of which the Seller is liable to and
has indemnified the Purchaser pursuant to section 5.1, and the Seller shall not
be liable to nor be required to indemnify the Purchaser in respect of any
losses, costs, claims, damages, expenses and liabilities suffered, sustained,
paid or incurred by the Purchaser in respect of which the Purchaser is liable to
and has indemnified the Seller pursuant to section 5.2, in both cases
disregarding the time limit set out in section 5.3.

15

--------------------------------------------------------------------------------

     6.3    Assumption of Responsibility.

     As set forth in the Assumption Agreement attached hereto as Schedule “H” to
be delivered at the Closing, Purchaser assumes responsibility for and agrees:

     (a)    to take all necessary steps (including filings with the appropriate
state, federal, local or tribal regulatory authorities) to ensure that Purchaser
is recognized as the owner, lessee of record and, where appropriate, the
operator of the Assets and that Seller is relieved therefrom;

     (b)    if there is any financial assurance (including but not limited to a
bond or bonds) relating to the Assets on which Seller is the principal, which
financial assurance is required by any law, rule or regulation (federal, state,
local or tribal), then Purchaser shall within thirty (30) days of Closing secure
a new financial assurance in the required amount and supply it to the regulatory
body requiring such financial assurance, with copy to Seller, to the end that
Seller’s financial assurance shall be fully released and discharged;

     (c)    to pay and perform all of Seller’s obligations under contracts,
agreements, and other instruments which are a part of the Assets, including,
without limitation, under AFE’s, the Title Documents and the Contracts listed on
Schedule “F,” but only to the extent obligations accrue under such contracts,
agreements or other instruments after the Effective Date provided that this
subparagraph (c) shall not be construed to limit any other indemnification
obligations or other responsibilities Purchaser has undertaken under the
Agreement; and

     (d)    to timely perform all abandonment, reclamation and plugging
obligations pertaining to the Assets (including, without limitation, the Wells),
including those which in the absence of the Agreement would be the
responsibility of the Seller.

     In the event Purchaser fails to do any of the foregoing, Purchaser agrees
to release, indemnify, defend and hold harmless Seller for all liability and
costs incurred by Seller for such failure.

     6.4    EAO’s.

     Seller’s predecessors-in-interest, Murphy Exploration & Production Company
and MUNOCO Company L.C. (together, “Murphy”), retained responsibility for and
indemnified Seller against three Environmental Protection Agency Emergency
Administrative Orders (“EAO’s”) together with Murphy’s performance of their
obligations pursuant to a Settlement Agreement and General Release and
Alternative Water System Agreement pursuant to the Murphy/Ballard Agreement. As
set forth in the Assumption Agreement attached hereto as Schedule “H” to be
delivered at the Closing, Purchasers hereby agree to render the same cooperation
to Murphy as was required under section 9.4 of the Murphy/Ballard Agreement.
Purchaser understands and acknowledges that all of the covenants and agreements
contained in the Murphy/Ballard Agreement, except as provided in the
Murphy/Ballard Agreement, survived closing under the Murphy/Ballard Agreement,
extend to and are obligatory upon the heirs, executors, representatives,
administrators, successors and assignees of Murphy and Ballard, are covenants
running with the Land and are required to be memorialized in all assignments or
other

16

--------------------------------------------------------------------------------

conveyances that may be executed and delivered by the parties to the
Murphy/Ballard Agreement from time to time.

     6.5    Indemnity Procedures.

     In the event the Seller or Purchaser (the “Indemnified Party”) makes a
claim against the other Party (the “Indemnifying Party”) under any
indemnification provision of the Agreement, the Indemnified Party shall give
prompt notice to the Indemnifying Party setting forth with particularity the
amount, nature and circumstances of the claim. The Indemnifying Party shall have
the right to conduct and control, through counsel of its choosing and at its
sole cost and expense, the defense of any claims, actions, suits or proceedings
brought against the Indemnified Party as to which indemnification is sought, and
shall have the right to compromise or settle the same, provided that no
compromise or settlement shall be entered into without the consent of the
Indemnified Party if the compromise or settlement imposes any obligation, direct
or indirect, upon the Indemnified Party. The Indemnifying Party shall permit the
Indemnified Party, at the Indemnified Party’s sole cost and expense, to
participate in such defense through counsel of the Indemnified Party’s choosing.
The Indemnified Party shall, without charge to the Indemnifying Party, cooperate
with the Indemnifying Party in connection with the defense of any such claim,
action, suit or proceeding. The Indemnified Party shall provide the Indemnifying
Party with notice of the asserted claim within thirty (30) days after the claim
is made against the Indemnified Party, but the failure of the Indemnified Party
to provide notice within the thirty (30) day period shall not cause the
Indemnified Party to lose its indemnification rights, but shall only diminish
the Indemnified Party’s indemnification rights to the extent the failure to give
the notice within the thirty (30) day period has been materially and adversely
prejudicial to the Indemnifying Party.

     6.6    Survival.

     Notwithstanding any other provision of the Agreement, the indemnification
obligations of the Seller and Purchasers under the Agreement shall survive the
Closing or any termination of the Agreement as set forth in the Assumption
Agreement.



ARTICLE 7
OPERATING ADJUSTMENTS



     7.1    Operating Adjustments.

     Subject to all other provisions of the Agreement (including, without
limitation, sections 6.1, 6.2, 6.3, 6.5 and 6.6), all other benefits and
obligations of any kind and nature relating to the operation of the Assets
conveyed pursuant to the Agreement, excluding income taxes but otherwise
including without limitation maintenance, development, operating and capital
costs, government incentives, royalties and other burdens, and proceeds from the
sale of production, whether accruing, payable or paid and received or
receivable, shall be adjusted between the Parties as of the Effective Date in
accordance with generally accepted accounting principles. For greater certainty,
items to be considered shall include, without limitation, matters such as:

17

--------------------------------------------------------------------------------

 (a)    Verifiable lease operating expenses incurred by Seller and attributable
to the period between the Effective Date and the Closing;

 (b)    Value of inventory, net of taxes, using the actual price received for
the sale of such product in the month following the sale, or if no sales have
taken place, using a price based on the average field price of other operations
in that area in the month immediately following the sale;

(c)    Revenues received and attributable to the period after the Effective
Date;

(d)    Suspense amounts held, if any;

(e)    Any liability or claim pursuant to any audit by partners (JIB), net
profit interest owners or regulatory authorities for the prior periods;

(f)    Any claim for prior periods as a result of lawsuit for royalty not paid,
including legal costs;

(g)    Any claim that is made due to prior period revision of production
allocations;

(h)    Unpaid ad valorem, property or other taxes attributable to the Assets
prior to the Effective Date; and

(i)    All other revenues, expenses and other adjustments as are customarily
taken into account after a closing involving the purchase and sale of oil and
gas properties when the effective time of the purchase and sale precedes the
closing of the purchase and sale.

     The Purchaser shall provide to the Seller no less than five (5) days prior
to the Closing Date a written statement of all such adjustments to be made at
Closing, and shall cooperate with the Seller to enable the Seller to verify the
accuracy of such statement. Adjustments not settled or incorrectly settled prior
to or at Closing shall be settled by payment to or by the Seller and the
Purchaser, as the case may be, without interest, as soon as practicable after
Closing. The intention of the Parties is that final settlement shall occur
within one hundred twenty (120) days following the Closing Date.

     ARTICLE 8
MAINTENANCE OF ASSETS

     8.1    Consent of The Purchaser.

     The Seller shall not, without the written consent of the Purchaser, which
consent shall not be unreasonably withheld by the Purchaser and which, if
provided, shall be provided in a timely manner:

     (a)    make any commitment or propose, initiate or authorize any capital
expenditure with respect to the Assets except in case of an emergency or in
respect of amounts which the Seller may be committed to expend or be deemed to
authorize for expenditure without its consent;

18

--------------------------------------------------------------------------------

(b)    surrender or abandon any of the Assets;

(c)    amend or terminate any Title Document or any other agreement or document
to which the Assets are subject, or enter into any new agreement or commitment
relating to the Assets; or

(d)    sell, encumber or otherwise dispose of any of the Assets or any part or
portion thereof excepting sales of the Leased Substances or any of them in the
normal course of business.

ARTICLE 9
GENERAL

     9.1    Further Assurances.

     Each Party will, from time to time and at all times after Closing, without
further consideration, do such further acts and deliver all such further
assurances, deeds and documents as shall be reasonably required in order to
fully perform and carry out the terms of the Agreement.

     9.2    Entire Agreement.

     The provisions contained in any and all documents and agreements collateral
hereto shall at all times be read subject to the provisions of the Agreement
and, in the event of conflict, the provisions of the Agreement shall prevail.
The Agreement supersedes all other agreements, documents, writings and verbal
understandings among the Parties relating to the subject matter hereof and
expresses the entire agreement of the Parties with respect to the subject matter
hereof. Any rule of construction construing ambiguities in the Agreement against
the drafter shall not apply to the Agreement, each Party having fully
participated in the negotiation and drafting of the Agreement.

     9.3    Subrogation.

     The assignment and conveyance to be effected by the Agreement is made with
full right of substitution and subrogation of the Purchaser in and to all
covenants, representations, warranties and indemnities previously given or made
by others in respect of the Assets or any part or portion thereof.

     9.4    Governing Law.

     The Agreement shall, in all respects, be subject to, interpreted, construed
and enforced in accordance with and under the laws of the State of Colorado and
applicable laws of United States of America and shall, in all respects, be
treated as a contract made in the State of Colorado.

     9.5    Enurement.

     The Agreement may be assigned by a Party with the prior written consent of
the other Party, which consent may not be unreasonably and arbitrarily withheld.
Subject to the preceding

19

--------------------------------------------------------------------------------

sentence, the Agreement shall be binding upon and shall enure to the benefit of
the Parties and their respective administrators, trustees, receivers, successors
and permitted assigns.

     9.6    Time of Essence.

     Time shall be of the essence in the Agreement.

     9.7    Notices.

     The addresses for service and the fax numbers of the Parties shall be as
follows:

     To the Seller:    Aspen Exploration Corporation      Suite 208, 2050 South
Oneida Street      Denver, CO 80224      Fax:  303-639-9863      Attention:  R.
V. Bailey, CEO         To the Purchaser:    Nautilus Poplar, LLC      700 East
9th Avenue, Suite 200      Denver, Colorado 80203      Fax:  720-570-3859     
Attention:  Roland Blauer        Hunter Energy LLC      8000 S. Chester St.,
Suite 375      Centennial, CO 80112      Fax:  303-480-1449      Attention:  P.
Greg Barnes 


     All notices, communications and statements required, permitted or
contemplated hereunder shall be in writing, and shall be delivered as follows:

     (a)    by personal service on a Party at the address of such Party set out
above, in which case the item so served shall be deemed to have been received by
that Party when personally served;

     (b)    by facsimile transmission to a Party to the fax number of such Party
set out above, in which case the item so transmitted shall be deemed to have
been received by that Party when transmitted; or

     (c)    except in the event of an actual or threatened postal strike or
other labor disruption that may affect mail service, by mailing first class
certified post, postage prepaid, to a Party at the address of such Party set out
above, in which case the item so mailed shall be deemed to have been received by
that Party on the third Business Day following the date of mailing.

     A Party may from time to time change its address for service or its fax
number or both by giving written notice of such change to the other Party.

20

--------------------------------------------------------------------------------

     9.8    Limit of Liability.

     In no event shall the liability of the Seller to the Purchaser in respect
of claims of the Purchaser arising out of or in connection with the Agreement
exceed, in the aggregate, the Purchase Price, taking into account any and all
increases or decreases to the Purchase Price that occur by virtue of the terms
of the Agreement.

     9.9    Invalidity of Provisions.

     In case any of the provisions of the Agreement should be invalid, illegal
or unenforceable in any respect, the validity, legality or enforceability of the
remaining provisions contained herein shall not in any way be affected or
impaired thereby.

     9.10    Waiver.

     No failure on the part of any Party in exercising any right or remedy
hereunder shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or remedy preclude any other or further exercise
thereof or the exercise of any right or remedy in law or in equity or by statute
or otherwise conferred. No waiver of any provision of the Agreement, including
without limitation, this section, shall be effective otherwise than by an
instrument in writing dated subsequent to the date hereof, executed by a duly
authorized representative of the Party making such waiver.

     9.11    Amendment.

     The Agreement shall not be varied in its terms or amended by oral agreement
or by representations or otherwise other than by an instrument in writing dated
subsequent to the date hereof, executed by a duly authorized representative of
each Party.

     9.12    Agreement not Severable.

     The Agreement extends to the whole of the Assets and is not severable
without the Seller’s and Purchasers’ express written consent or as otherwise
herein provided.

     9.13    Confidentiality and Public Announcements.

     Until Closing has occurred and after Closing with respect only to the
amount of the Purchase Price, each Party shall keep confidential all information
obtained from the other Party in connection with the Assets and shall not
release any information concerning the Agreement and the transactions herein
provided for, without the prior written consent of the other Party, which
consent shall not be unreasonably withheld. Nothing contained herein shall
prevent a Party at any time from furnishing information (i) to any governmental
agency or regulatory authority or to the public if required by applicable law,
provided that the Parties shall advise each other in advance of any public
statement which they propose to make, (ii) to procure any required consents of
the Seller’s or Purchasers’ lenders, (iii) to employees or other agents,
attorneys and accountants on a need-to-know basis, (iv) to its members or other
equity owners, or (v) as may otherwise be legally required.

21

--------------------------------------------------------------------------------

     9.14    Counterpart Execution.

     The Agreement may be executed in counterpart, no one copy of which need be
executed by the Seller and the Purchaser. A valid and binding contract shall
arise if and when counterpart execution pages are executed and delivered by the
Seller and the Purchaser.

     9.15    Mediation and Arbitration.

     (a)    The Parties agree to attempt to settle any dispute arising out of or
relating to this Agreement with the assistance of a mediator selected with the
consent of all Parties to the dispute. Mediation shall be initiated by one Party
to the dispute giving notice to the other Party to the dispute that the Party
giving notice requests mediation of the dispute. If, within ten (10) days after
giving such notice the Parties to the dispute are unable to unanimously select a
mediator or, having selected a mediator, mediation does not settle the dispute
within forty (40) days after giving such notice, then the further arbitration
provisions of paragraph 9.15(b) shall apply.

     (b)    Any dispute arising out of, relating to or otherwise which is with
respect to the Agreement (including whether the dispute is properly arbitrable)
which has not been settled through mediation shall be settled or made by binding
arbitration in Denver, Colorado, pursuant to the Colorado Uniform Arbitration
Act or other applicable law. The Parties to the dispute shall unanimously select
the arbitrator. In the event the Parties to the dispute are unable to
unanimously select an arbitrator within ten (10) days after a notice from one of
them to the others that a dispute requiring arbitration exists, the arbitrator
shall be selected pursuant to the Colorado Uniform Arbitration Act. The Parties
to the dispute shall confer with the arbitrator and together shall decide upon a
time and place in Denver, Colorado for the arbitration hearing. If the Parties
and the arbitrator are unable to agree upon a time and place in Denver,
Colorado, for the arbitration hearing, the arbitrator shall determine the time
and place in Denver, Colorado, for the arbitration hearing. In agreeing to the
method of dispute resolution set forth in this arbitration clause, the Parties
specifically acknowledge that each prefers to resolve disputes by arbitration
rather than through the formal court process. Further, each of them understands
that by agreeing to arbitration each of them is waiving the right to resolve
disputes arising under the Agreement in Court by a judge or jury, the right to a
jury trial, the right to discovery available under the Colorado Rules of Civil
Procedure, the right to findings of fact based on the evidence, and the right to
enforce the law applicable to any case arising under the Agreement by way of
appeal, except as allowed under the Colorado Uniform Arbitration Act. Each of
them also acknowledges that it has had an opportunity to consider and study this
arbitration provision, to consult with counsel, to suggest modification or
changes, and, if requested, has received and reviewed a copy of the Colorado
Uniform Arbitration Act.

     9.16    No admission.

     Seller and Purchaser agree that neither this Agreement, nor any part
hereof, nor any activity undertaken pursuant to this Agreement by either Party
shall constitute or be construed as a finding, evidence of, or an admission or
acknowledgment of any liability, fault, past or present wrongdoing, or violation
of any law, rule, regulation, or policy by Seller or Purchaser. Nothing
contained in this Agreement related to any possible environmental defects, or
any provisions

22

--------------------------------------------------------------------------------

related to radon gas, lead paint or NORM shall be construed as an admission
against the interests of Seller or Purchaser as to such matter or matters.

     IN WITNESS WHEREOF the Parties have executed the Agreement as of the day
and year first above written.

    Aspen Exploration Corporation    By:    R. V. Bailey, Chief Executive
Officer and    Chairman         Nautilus Poplar, LLC    By:    Roland E. Blauer,
Managing Member        Hunter Energy LLC    By:    P. Greg Barnes, President 


23

--------------------------------------------------------------------------------